EXHIBIT 1 JOINT FILING AGREEMENT Each of the undersigned hereby acknowledges and agrees, in compliance with the provisions of Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, that the Schedule 13D to which this Agreement is attached as an Exhibit, and any amendments thereto, will be filed with the Securities and Exchange Commission jointly on behalf of the undersigned. This Agreement may be executed in one or more counterparts. Dated as of January 13, 2011 MISTRAL EQUITY PARTNERS, LP By: Mistral Equity GP, LLC By: /s/Andrew R. Heyer Name:Andrew R. Heyer Title:CEO and Managing Director MISTRAL EQUITY PARTNERS QP, LP By: Mistral Equity GP, LLC By: /s/Andrew R. Heyer Name:Andrew R. Heyer Title:CEO and Managing Director MISTRAL EQUITY GP, LLC By: /s/Andrew R. Heyer Name:Andrew R. Heyer Title:CEO and Managing Director ANDREW R. HEYER By: /s/Andrew R. Heyer ANDREW R. HEYER
